Name: Commission Regulation (EC) No 508/94 of 7 March 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 64/158 . 3 . 94 Official Journal of the European Communities COMMISSION REGULATION (EC) No 508/94 of 7 March 1994 altering the import levies on products processed from cereals and rice Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (9), as last amended by Regulation (EEC) No 1740/78 (10), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (u) as fixed in the Annex to amended Regulation (EC) No 439/94 are hereby altered to the amounts set out in the Annex. Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy as amended by Regulation (EC) No 3528/93 (*), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 439/94 0, as amended by Regulation (EC) No 499/94 (8); Article 2 This Regulation shall enter into force on 8 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 154, 25. 6 . 1993, p. 5. O OJ No L 387, 31 . 12. 1992, p. 1 . (6) OJ No L 320, 22. 12. 1993, p. 32. 0 OJ No L 57, 1 . 3 . 1994, p. 9 . (8) OJ No L 62, 5. 3 . 1994, p. 39. O OJ No L 168, 25. 6. 1974, p. 7. (,0) OJ No L 202, 26. 7. 1978, p . 8 . (") OJ No L 155, 26. 6 . 1993, p . 29. No L 64/ 16 Official Journal of the European Communities 8 . 3 . 94 ANNEX to the Commission Regulation of 7 March 1994 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Q ACP Third countries (other than ACP) 1102 90 90 101,56 104,58 1103 19 90 101,56 104,58 1103 29 90 101,56 104,58 110419 99 179,23 185,27 1104 29 19 159,31 162,33 1104 29 39 159,31 162,33 1104 29 99 101,56 104,58 Q No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.